Citation Nr: 1313226	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-34 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for frostbite of the left foot. 

2.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (claimed as low back pain). 

3.  Entitlement to service connection for radiculitis (claimed as spasms and pain down the left side of the body).  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a VA RO of the Department of Veterans Affairs (VA).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Board issued a decision in June 2011 denying service connection for residuals of frostbite of the left foot and remanded the Veteran's claims for service connection for DDD of the low back and for radiculitis for additional evidentiary development to include (1) obtaining further information as to private providers of treatment for lumbar DDD with left lower extremity radiculopathy, including records of a specific private physician; and, (2) to afforded the Veteran a VA spinal examination as to the claimed lumbar DDD and a VA neurology examination as to the radiculitis.  

The Veteran appealed the 2011 Board denial of service connection for left foot frostbite residuals and in February 2012, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) remanded that claim for an adequate statement of reasons and bases for denying service connection.  

Then, in November 2012 the Board remanded the case for additional development, i.e., up-dated VA treatment records and an examination for the claimed left foot disability.  That Board remand also noted that the Veteran had submitted a May 2008 statement from Dr. R.M.W. that the Veteran was permanently and totally disabled as a result of his back disability.  It was noted that a request for a total disability rating based on individual unemployability due to service-connected disability(ies) (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In sum, the holding in Rice, Id, meant that if a claimant or the evidence of record reasonably raised the question of whether a Veteran is unemployable due to service-connected disability(ies) for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted.  Rice, Id.  However, because the claims before the Board were for service connection, and not for an increased ratings (and, indeed, the Veteran is not service-connected for any disability) the holding in Rice, Id., was inapplicable.  The Board also now notes that the statement of Dr. R.M.W. cannot be construed as a claim for VA pension benefits because those benefits are limited to veterans that had war-time service and, here, the Veteran's military service was during peace-time only.  

The JMR indicated that the Board should also discuss whether the claim for service connection for frostbite of the left foot was inextricably intertwined with the claim for service connection for radiculitis (which the Board remanded in June 2011), such that they should be decided simultaneously.  This was because a VA examiner had stated that the Veteran's radicular symptoms of the left foot complicated an examination of the left foot.  However, the Board need not reach a determination on this matter at this time because further evidentiary development is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The June 2011 Board remand requested, in part, that the Veteran be contacted and requested "to provide a list of private doctors who have provided treatment for his lumbar spine disability with radiculopathy into the lower left extremity.  Obtain any records identified including records from Dr. Benjamin at Pro Spine."  This has not been done.  

The June 2011 Board remand also requested that the Veteran be afforded VA spinal and neurology examinations as to his claims for service connection for lumbar DDD and for radiculitis.  However, these examinations have not been done.  

Additionally, it is clear that the Veteran has had chronic low back pain with radiculopathy of the left lower extremity since his postservice work-related injury.  Moreover, he received Workman's Compensation for this injury.  However, the records pertaining to that claim are not on file.  As this could very well have an impact of the claims for service connection for DDD of the lumbar spine and radiculitis, the Veteran should be contacted and request to provide the information as to that claim, including when and where the claim was filed and the docket number of the claim.  He should also be requested to execute and return any needed release or authorization form(s) to obtain those records.  All pertinent leads should be followed up.  

In this regard, the Veteran is cautioned that a failure to cooperate by providing the requested information or not executing and returning any needed release or authorization form(s) could adversely impact upon the adjudication of his claim.  Moreover, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence). 

It appears that the report of the February 2009 VA examination for cold injury residuals either contains a typographical error or contradictions.  Specifically, diagnosis was "mild frostbite left foot."  In response to the question of whether it was as likely as not that the claimed condition was the same as or a result of left leg frostbite during service it was stated "is as least as likely as not (50/50 probability) caused by or a result of in-service injury."  The rationale does not support this opinion but, rather, indicates that despite multiple inservice visits after a cold injury, and the absence of many years without documented treatment, and nothing in the VA files that recorded any history or complaints of localized left foot pain or injury due to a cold exposure from his service, there was no continuity of documentation based on his left foot cold trauma.  The report then goes on to state that, thus, it was less likely as not that the claimed condition is the same as or a result of the frostbite left leg shown during active duty.  

This apparent conflict requires clarification.  Thus, the Veteran should be afforded another VA vascular examination which addresses the nature, onset, and etiology of any claimed frostbite of the left foot.  

In this regard, the Board notes that previously, caselaw allowed for continuity of symptomatology to be used beyond the list of chronic diseases in 38 C.F.R. § 3.309(a).  See Savage v. Gober, 10 Vet. App. 448, 495-96(1997), Kent v. Nicholson, 20 Vet. App. 1 (2006) and Barr v. Nicholson, 21 Vet. App. 303 (2007); see also dictum in Groves v. Peake, 524 F.3d 1306, 1309-10 (Fed.Cir. 2008).  However, recently in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 2013 WL 628429 (C.A.Fed.) these cases were explicitly overruled by the United States Court of Appeals for the Federal Circuit.  In sum, in Walker, 708 F.3d 1331 (Fed. Cir. 2013) it was held that continuity of symptomatology could be used to establish service connection only for the disorders specifically listed at 38 C.F.R. § 3.309(a) as being "chronic" diseases and not for other disorders which might be chronic in a medical senses much less for non-chronic disorders.  

In Walker, 708 F.3d 1331 (Fed. Cir. 2013) the Federal Circuit interpreted the interplay between 38 C.F.R. §§ 3.303(b), 3.307(a), and 3.309(a) as permitting service connection for chronic diseases listed at 38 C.F.R. § 3.309(a) in two circumstances.  First, when a listed chronic disease is shown inservice or within a presumptive period under 38 C.F.R. § 3.307 which requires that it be "well diagnosed beyond question" or "beyond legitimate question."  The second circumstance is when a condition is noted during service or a presumptive period but is not shown to be chronic or when a diagnosis of chronicity may be legitimately questioned such that a chronic disease is not shown and, here, proven continuity of symptomatology then establishes the nexus with the current disease and also confirms the existence of chronic disease during service.  

In the case of a disease which is not a chronic disease under 38 C.F.R. § 3.309(a), service connection must be established under 38 C.F.R. § 3.303(a) (and not § 3.303(b)) which requires that the "nexus" requirement be satisfied (whereas, under § 3.303(b) provides for presumptive service connection or service connection by use of continuity of symptomatology.  

Nevertheless, there has never been a requirement of continuity of "documentation" of treatment in order to substantiate a claim for service connection.  Rather, even under the old case law, prior to Walker, Id., all that was required was continuity of symptomatology (not treatment much less documentation of treatment).  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (holding that 38 C.F.R. § 3.303(b) does not require continuity of treatment, only continuity of symptomatology).  

Pursuant to the Board's November 2012 remand, the Veteran was afforded a VA examination in January 2013 to address his claimed frostbite of the left foot, at which time his claim file was reviewed and the examiner extensively noted the inservice treatment for a cold injury.  After a physical examination the examiner stated that the claimed condition was less likely as not (less than 50 percent probability) incurred in or caused by the claimed inservice injury.  The rationale was that the STRs clearly documented a cold weather injury of the left lower extremity and it was possible that his current symptoms in the left lower extremity were due to the cold injury but this "cannot be determined without medical examination records between 1984 and the low back injury in 2000."  His VA records clearly documented lumbar DDD with left lower extremity radiculopathy.  Moreover, his current examination was complicated by possible residuals of a cerebrovascular accident (CVA).  Elsewhere in the report of that examination it was noted that the CVA had occurred in December 2011 and that the Veteran now had left hemiparesis.  

From the 2013 examiners rationale, it appears that all postservice non-VA treatment records must be obtained.  So, again, it is imperative that the Veteran clarify all of his postservice private treatment and provide the dates and sources of such treatment, in addition to executing and returning any needed releases or authorization forms.  

Also, inasmuch as any newly obtained records pertaining to the Veteran's past Workman's Compensation claim may impact upon the adjudication of the claims for service connection for DDD of the lumbar spine and radiculitis, he should be afforded additional vascular, orthopedic and neurology examinations as to the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide a list of private doctors who have provided treatment for his lumbar spine disability with radiculopathy into the lower left extremity.  Obtain any records identified including records from Dr. Benjamin at Pro Spine. 

2.  The Veteran should be requested to provide as much identifying information as possible concerning any Workman's Compensation claim(s) he has filed since his discharge from military service in 1984, to include any claim(s) filed for one or more job-related low back injury(ies) in either 1999 or 2000.  This should include the claim number or other identifying information as to the claim(s) as well as all clinical sources involved in treatment or evaluation relevant to either such injury(ies) or such claim(s).  

If sufficient information is not provided by the Veteran, request the Veteran to provide the mailing address of his employer in 1999 or 2000 with whom he was employed at the time of the low back injury and take the appropriate steps to contact the employer to obtain as much information as possible regarding the Veteran's apparent work-related back injuries in 1999 or 2000.  

If necessary, take the appropriate steps to contact the appropriate state agency to obtain all records pertaining to any Workman's Compensation claim(s) filed by the Veteran for any injury(ies) sustained in 1999 or 2000.  

Obtain any Workman's Compensation decision and all associated records.  

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any current frostbite or cold injury residuals of his left foot.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently has residuals of the frostbite or cold injury of the left foot that he sustained during his active service in 1983.  

A complete rationale should be provided for any opinion or conclusion and the examiner must consider and comment on the Veteran's contentions regarding his symptoms following service.  

It would be helpful if the examiner were to distinguish, if possible, any symptoms in the left foot stemming from or relating to any frostbite or cold injury from those due to lumbar DDD radiculopathy and provide information as to which, if any symptoms, are attributable either disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion. 

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. § 3.158, 3.655 (2012).  

4.  Schedule the Veteran for an appropriate VA spine examination to ascertain the nature and etiology of his current degenerative disc disease of the lumbar spine.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently degenerative disc disease of the lumbar spine had its onset during his active military service.  

A complete rationale should be provided for any opinion or conclusion and the examiner must consider and comment on the Veteran's contentions regarding his symptoms following service. 

It would be helpful if the examiner were to distinguish, if possible, any symptoms in the left foot stemming from or relating to any frostbite or cold injury from those due to lumbar DDD radiculopathy and provide information as to which, if any symptoms, are attributable either disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion. 

5.  Schedule the Veteran for an appropriate VA neurology examination to ascertain the nature and etiology of his currently diagnosed radiculitis.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently radiculitis had its onset during his active military service. 

A complete rationale should be provided for any opinion or conclusion and the examiner must consider and comment on the Veteran's contentions regarding his symptoms following service. 

It would be helpful if the examiner were to distinguish, if possible, any symptoms in the left foot stemming from or relating to any frostbite or cold injury from those due to lumbar DDD radiculopathy and provide information as to which, if any symptoms, are attributable either disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

6.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim. 

7.  Thereafter, readjudicate the claims and if any claim remains denied provide the Veteran with a Supplemental Statement of the Case (SSOC) and after the appropriate period return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

